Opinion issued June 5, 2008













 
Opinion issued June 5, 2008
 
 
 
 
 




 
     
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 
 
No.    01-07-00905-CV
 





















 

ECONOMIC AIR S.A. DE C.V., Appellant
 
V.
 
ANITA JACOBS, Appellee
 
 
 

On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2003-67787
 
 
 

MEMORANDUM OPINION
 
           Appellant and appellee have jointly moved to
dismiss, declaring that they no longer desire to prosecute this appeal.  Accordingly, we grant the motion and order
that the appeal be dismissed.
 
 
 
                                                                   Jane Bland
                                                                   Justice
 
Panel consists of Chief Justice
Radack and Justices Jennings and Bland.